Citation Nr: 1235690	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of a 100 percent disability rating to 10 percent for residuals of vocal cord cancer, effective February 1, 2008, was proper. 

2.  Entitlement to a disability rating greater than 10 percent for residuals of vocal cord cancer, from February 1, 2008.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from December 1967 to December 1969.  His decorations include the Combat Infantryman Badge and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, which reduced a 100 percent disability rating to 10 percent for the Veteran's service-connected residuals of vocal cord cancer.

The Veteran's arguments are construed as also claiming entitlement to an increased rating for the residuals of vocal cord cancer.

During a VA examination in June 2008, and in statements during the course of this appeal, the Veteran indicated that he was unable to work due to multiple service-connected and non-service connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447   (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  While the issue was adjudicated by the RO in November 2008, the Court has held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issue is included among those currently before the Board as set forth above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA outpatient treatment record dated in September 2008 shows that the Veteran indicated that he was seeing a Dr. Burton, ENT, in the private sector for his disability.  Outpatient treatment records from Dr. Burton dated from October 2003 to May 2006 are of record.  However, records of any subsequent treatment by Dr. Burton have not been associated with the claims file.  The rating reduction was premised on the dated of cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  See 38 C.F.R. § 4.97, Diagnostic Code 6819 (2011).  As these records are potentially relevant in determining whether the Veteran has experienced sustained improvement of his service-connected disability, efforts must be undertaken to obtain such records.

In his April 2008 notice of disagreement, the Veteran indicated that he was in receipt of Social Security Administration disability benefits.  As there is a reasonable possibility that the Social Security Administration records could help the Veteran substantiate his claims, and shed light on when therapy ended, the duty to assist requires VA to attempt to obtain any existing records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).

The most recent examination for residuals of vocal cord cancer was conducted in March 2007.  The mere passage of time does not require a new examination; however, a new examination is required where there is evidence that the disability may have worsened since the last examination.  Palczewski v. Nicholson, 21 Vet App 174 (2007).  In the notice of disagreement and substantive appeal, subsequent to the March 2007 examination, the Veteran reported symptoms that were more severe than those documented on that examination.  Because there may have been a change in the Veteran's condition, a new examination is needed.

In the case of a claim for total rating based on individual unemployability, VA is required to obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran does not currently meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a) (2011).  A TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b) (2011), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Ask the Veteran to complete an authorization for VA to obtain records of his treatment by Dr. Burton for vocal cord cancer residuals for the period since May 2006.  

If the Veteran fails to provide the authorization, he should be advised to obtain and submit the records himself.  

If any requested records cannot be obtained, the Veteran should be advised of this fact, and be told of the efforts that were made to obtain the records; of  any additional actions that will be made with regard to the claim.

3.  Request copies of any decisions and any medical records relied upon in making those decisions from the Social Security Administration.  Efforts to obtain the records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If records are unavailable, the Veteran must be notified of this fact, of the efforts made to obtain the records, and any further action that will be taken.

4.  Arrange for the Veteran to have a VA examination to determine the severity of his service-connected residuals of vocal cord cancer.  

The claims file, including relevant records in Virtual VA, and a copy of this remand must be reviewed by the examiner.  All appropriate testing should be conducted.  

The examiner should identify all manifestation of the residuals of the vocal cord cancer.

The examiner should identify the approximate date of cessation of any surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure for the vocal cord cancer.

The examiner should identify whether there has been any local recurrence or metastases associated with the vocal cord cancer.

The examiner should indicate whether the residuals of the vocal cord cancer are manifested by chronic laryngitis with hoarseness, with inflammation of cords or mucous membrane.

The examiner should indicate whether the residuals of the vocal cord cancer are manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

The examiner is requested to identify any other residuals of the vocal cord cancer, to include any respiratory disability.

The examiner should also opine as to whether the Veteran's service-connected disabilities (residuals of vocal cord cancer; diabetes mellitus, type II, with erectile dysfunction; and peripheral neuropathy of the right and left foot) in combination render him incapable of substantially gainful employment for which his education and occupational experience would qualify him. 

Reasons for all opinions must be provided. 

5.  If there remains any period when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the claim to the Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b) (2012).

6.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


